Dismissed and Memorandum Opinion filed February 12, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00882-CV

          MARK BOLLMANN AND LORI WHARTON, Appellants
                                        V.

                        MARCUS A. SMITH, Appellee

               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1053623

                 MEMORANDUM                     OPINION


      This appeal is from a judgment signed October 27, 2014. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellants did not make arrangements to pay for the record.

      On December 30, 2014, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellants paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellants have not provided this court with proof of payment for the
record. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM



Panel consists of Justices Jamison, Busby and Brown.




                                         2